          Case 1:19-cr-00735-KPF Document 35 Filed 04/06/21 Page 1 of 2




                                                                         April 5, 2021

VIA ECF
The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
                                                                MEMO ENDORSED
New York, New York 10007

                                       Re: United States v. Ricardo Reynoso
                                           19 Cr. 735 (KPF)

Dear Judge Failla:

        Please recall that I represented Mr. Ricardo Reynoso in the above-referenced matter. On
December 11, 2020, Your Honor sentenced Mr. Reynoso to a term of incarceration of 6 months
and ordered that he surrender himself prior to 2:00 p.m. on April 9, 2021, to an institution
designated by the Bureau of Prisons (“B.O.P.”). Mr. Reynoso has requested that I write to
respectfully request that Your Honor delay Mr. Reynoso’s surrender date by 60 days due to the
continuing threat posed by the COVID-19 pandemic.

        Mr. Reynoso has recently communicated to us that he has been designated to FMC
Devens in Ayer, Massachusetts, and is concerned about surrendering himself to the facility, in
which the outbreak of the COVID-19 virus has been particularly severe. We consulted the B.O.P.
website, which indicates that since the start of the pandemic, 380 inmates and 63 staff members
at FMC Devens have been diagnosed with and recovered from COVID-19, and 10 inmates have
died.1 In addition to the risk of exposure to COVID-19, Mr. Reynoso has also expressed his
concern that, like all inmates during these difficult times, he will not be able to see his family and
friends in person or through video conference during his period of incarceration, as FMC Devens
remains on lockdown and does not offer inmates the opportunity to have virtual, video visits with
others.



1
 Bureau of Prisons, COVID-19 Coronavirus (last updated April 5, 2021),
https://www.bop.gov/coronavirus/.
          Case 1:19-cr-00735-KPF Document 35 Filed 04/06/21 Page 2 of 2

The Honorable Katherine Polk Failla
April 5, 2021
Page 2 of 2

       For the reasons stated herein, we respectfully request that Your Honor delay Mr.
Reynoso’s surrender date by 60 days. Upon information and belief, Mr. Reynoso has remained in
complete compliance with his conditions of release, is working every day, and is working on
paying down his debts as much as possible prior to his surrender date.

                                                         Respectfully submitted,



                                                         Mark I. Cohen

MIC/gmf

Cc: A.U.S.A. Ryan B. Finkel (via ECF)
    Mr. Ricardo Reynoso (via email)



Application GRANTED. Mr. Reynoso shall surrender to the
designated facility on or before June 8, 2021.



Dated:     April 6, 2021                          SO ORDERED.
           New York, New York



                                                  HON. KATHERINE POLK FAILLA
                                                  UNITED STATES DISTRICT JUDGE
